Perkins, J.
The White Water Valley Canal Company constructed their canal across a lot in the town of Conner sville, Fayette county, Indiana, of which Phebe Sqfield claimed to be the owner; and this suit is a claim by her against said company for damages occasioned by said construction of tbe canal. The defendant pleaded not guilty, and that more than two years elapsed between the appropriation of the lot by tbe company and the preferring of tbis claim for damages.
The cause, in the usual course of proceedings, reached the Circuit Court, by appeal. It was there submitted to the Court, without a jury, upon the following evidence:
1. A deed to the lot in question, dated the 19 th of February, 1821, from Abiathar Hathaway, of Fayette county, Indiana, to Lewis Sofield of the same place, accompanied by proof that said Lewis took possession; that he was married to said Phébe Sqfield; that they together lived upon the lot about sixteen years, being till 1838, when said Lewis died, intestate and childless, so far as was known, leaving said Phébe, his widow, in possession of said premises, where she remained till the time of the trial of this cause, being the fall of 1845.
2. Proof that the damages to the lot by the construction of the canal were 100 dollars.
C. H. Test, for the plaintiff.
J. S. Newman, for the defendant.
3. That previous to his purchase of said lot, said Lewis Sofield lived in New Jersey, where he was born and raised; “ and there being no proof either for or against said plaintiff that said Lewis had any kindred or relations of any kind living, at the time of his death, except the testimony of one witness, who stated that he had known said Lewis for the last sixteen years, and had lived in the same town with him for that length of time, and knew of no relations or heirs (the plaintiff, his widow, excepted,) of said Lewis, nor had he ever heard of any; thereupon the Court decided that said plaintiff, Phebe, was only entitled to recover one-third of the damages proved, &c., and gave her a judgment for 33 dollars and 33 cents.”
The evidence in this case is rather meager. It does not inform us of the age of Lewis Sofield at his death, nor whether he had had a former wife; but, taken in connection with the great length of time said Sofield and his widow had resided in Fayette county, where this cause was tried, we think it, prima facie, rebuts the presumption that said Lewis left any heii’s other than his widow; and that the Court, consequently, erred in their decision — our statute giving her, in such case, the whole of her husband’s estate. There is no evidence as to the time when the lot was appropriated by the company.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &c.